Citation Nr: 1730566	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to a compensable rating for a vocal cord disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1982 to January 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a hearing was held before the undersigned in Washington, D.C.; a transcript is in the record.  In December 2014, the Board remanded these matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran was not provided pre-adjudication VCAA notice in these matter.  However, at the hearing before the undersigned she was advised of what is necessary to substantiate her claims, and her testimony reflects awareness of what is needed.  The claims will be readjudicated by the AOJ on remand (curing the notice deficit).

The Board's December 2014 remand directed that records of the Veteran's treatment at various service department facilities be obtained, and ordered examinations to ascertain the etiology of her sinusitis and allergic rhinitis, and the current severity of her GERD and vocal cord disorder.  The records were obtained and examinations were scheduled for February 2015; the Veteran failed to report.  However, in March 2015, she contacted the RO and indicated that she would appear for examination request.  There is no indication in the record that she was rescheduled.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment she has received for sinusitis and allergic rhinitis since her discharge from service, and for GERD and for a vocal cord disorder since 2015, to include at Bolling Air Force Base, Walter Reed Medical Center, Fort Belvoir Medical Center and Andrews Air Force Base.  She should also be asked to submit authorizations for VA to secure records of any private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

The Veteran should also be apprised of the consequences of a failure to report for examination.  See 38 C.F.R. § 3.655.

2.  The AOJ should then arrange for an otolaryngologic examination of the Veteran to determine the etiology of her claimed sinusitis and allergic rhinitis, and the current severity of her vocal cord disorder.  The Veteran's record must be reviewed by the examiner.  The examiner should expressly indicate whether the Veteran has chronic sinusitis or allergic rhinitis (or both), and if they are diagnosed the examiner should opine whether it is at least as likely as not (a 50% or higher probability) that such disabilities are related to the Veteran's complaints in service.  

The examiner should also indicate whether the Veteran's vocal cord disorder is productive of hoarseness with inflammation of cords or mucous membrane, or hoarseness with thickening or nodules or cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  The examiner should note whether or not the vocal cord disorder impairs pulmonary function (and, if so, ascertain the extent of such impairment by pulmonary function testing).  The examiner should also indicate whether the vocal cord disorder is manifested by constant inability to speak above a whisper or constant inability to communicate by speech

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a gastrointestinal disease examination of the Veteran to assess the current severity of her GERD.  The Veteran's record must be reviewed by the examiner.  The examiner should note whether the Veteran has the following symptoms (and if so, their severity and frequency):  dysphagia, pyrosis, and regurgitation, substernal or arm or shoulder pain.  The examiner should comment on the extent of any related impairment of health and the effect GERD has on the Veteran's occupational and daily activity functioning.

The examiner must include rationale with all opinions.  

4.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

